Cohalan, J. (concurring).
I concur in the result reached by the majority. However, I would hold that even in the absence of a request, a Trial Judge should charge the requirements of CPL 60.22 whenever the cáse against the defendant depends in any degree upon accomplice testimony.
Titone and Suozzi, JJ., concur with Hopkins, J. P.; Cohalan, J., concurs in the result, with an opinion.
Judgment of the Supreme Court, Kings County, rendered June 15, 1978, reversed, as a matter of discretion in the interest of justice, and new trial ordered.